The plaintiff brought suit in Buncombe County to recover damages for alleged libel. The defendant is a domestic corporation having its principal office and place of business in Hendersonville, Henderson County, and in apt time made a motion to remove the cause to the county of Henderson. The motion was granted; the plaintiff excepted and appealed. *Page 803 
For the purpose of suing and being sued the principal place of business of a domestic corporation is its residence. C. S., 466. If the plaintiff is a nonresident of the State, the residence of the defendant is the proper venue in actions of this kind. C. S., 469; Southern Cotton Oil Company v.Grimes, 183 N.C. 97.
The trial court found as a fact from the evidence that the plaintiff is not a resident of Buncombe County and is a nonresident of the State. The appellate court is bound by this finding. Judgment
Affirmed.